Citation Nr: 1759342	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to a separate compensable disability rating for diabetic nephropathy.

3. Entitlement to a separate compensable disability rating for diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Board denied the appeal for a disability rating in excess of 
20 percent for diabetes mellitus, type II.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in October 2017 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The issue of entitlement to a separate compensable rating for diabetic peripheral neuropathy as a complication of diabetes mellitus, type II, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus, type II, is manifested by a restricted diet, the use of oral hypoglycemic agents, and daily injections of insulin without medical evidence showing the need for the restriction of activities.

2. The Veteran's diabetic nephropathy is manifested by constant proteinuria.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.21, 4.27, 4.119, Diagnostic Code 7913 (2017).

2. The criteria for a separate compensable disability rating of 30 percent for diabetic nephropathy as a result of diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in a June 2009 letter.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran has undergone VA examinations in June 2009, May 2015, and December 2015 related to the disabilities on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required. See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating - regulation of activities.").

Facts and Analysis

The Veteran is currently service-connected for diabetes mellitus, type II, which is rated as 20 percent disabling.  He seeks an increased disability rating.  Under the regulations and applicable Diagnostic Code 7913, a disability rating higher than 
20 percent would require evidence that the Veteran be required by his doctors to regulate his activities, that is, to avoid strenuous occupational and recreational activities.  This requirement is part of the 40 percent disability rating and every other rating higher than 20 percent, with additional requirements for the ratings in excess of 40 percent.  Note (1) to Diagnostic Code 7913 provides that complications of diabetes which are sufficiently severe to warrant a compensable disability rating are to be rated separately, but those which are of a noncompensable level of severity are to be considered as part of the diabetic process.  38 C.F.R. § 4.119.

The record shows that the Veteran's diabetes mellitus, type II, requires him to take oral hypoglycemic agents on a daily basis and to administer insulin injections.  He is on a restricted diet to limit his sugar and carbohydrate intake, but had not been required to regulate his activities to avoid strenuous activities.  (See C&P Exam, 12/30/2015, p. 2; July 2010 treatment record (counseling on the importance of exercise))  Inasmuch as any disability rating over the currently assigned 
20 percent would require that the Veteran have a medical need to regulate his activities to avoid strenuous activities both at work and outside work, the criteria for a disability rating in excess of 20 percent have not been met.  38 C.F.R. § 4.119.

The Veteran in his claim for an increased raring in May 2009 stated that his condition had worsened.  He cited specific symptoms including increased thirst, increased hunger, dry mouth, frequent urination, unexplained weight loss, fatigue, blurred vision, and headaches.  (See Statement in Support, 05/21/2009.)  The Board notes that none of the symptoms named are included in the rating criteria, with the exception of unexplained weight loss.  The Board also notes that the record shows that the Veteran was encouraged to continue losing weight and thus his weight loss, unexplained or not, would not be an indication of a worsening disability picture.  In this regard, he was offered a referral to a weight loss program outside of VA.  
(See Medical Treatment Records, 06/10/2009, p. 10.)  The Veteran's vision was evaluated by VA and his visual deficiencies were noted to be due to cataracts and glaucoma, neither of which was related to or a complication of his diabetes.  
(See VA Exam, 06/25/2009, p. 2.)  In addition, the Board notes that separate claims for fatigue, blurred vision, and frequent urination were denied in a rating decision issued in September 2010, which the Veteran did not appeal.  For these reasons, and because, as stated, regulation of activities is not shown, the Board finds that the Veteran's cited symptoms do not support an increased disability rating for diabetes.

The Veteran is shown to have a diagnosis of diabetic nephropathy since November 2015 based on constant proteinuria, described by in the December 2015 VA examination report as in the beginning stages and asymptomatic with no need for medication.  The Veteran's treating physician stated that the Veteran has chronic kidney disease, stage II, in a report submitted in April 2015.

The Board notes that a February 2016 rating decision found that the Veteran's nephropathy is part of his service-connected diabetes.  However, the rating decision stated that the symptoms would be rated as non-compensable (0 percent) if evaluated by themselves.  It was also noted the recent VA examination report showed constant proteinuria, but did not show edema, hyaline, granular casts, or red bloods.  In revewing the evidence at this point, the Board finds that the criteria for a compensable rating are met, as discussed next.

The Board notes that renal dysfunction is rated under 38 C.F.R. § 4.115a, and a compensable disability rating of 30 percent is warranted where there is albuminuria which is constant or recurring with hyaline or granular casts or red blood cells, 
or where there is transient or slight edema or hypertension which is rated as at least 
10 percent disabling.  A 60 percent disability rating is warranted where there is constant albuminuria with some edema, or definite decrease in kidney function, or hypertension rated at least 40 percent disabling.

Proteinuria, the basis of the Veteran's diagnosis of diabetic nephropathy, is equivalent to albuminuria, which, when constant, satisfies the requirement for a 
30 percent disability rating under 38 C.F.R. § 4.115a.  (See National Institutes of Health (NIH) Medline Plus, Kidney Disease: Early Detection and Treatment, https://medlineplus.gov/magazine/issues/winter08/articles/winter08pg9-10.html (last visited Dec. 15, 2017) (stating that the terms"proteinuria," "albuminuria," or "microalbuminuria" can all mean protein in the urine, a signal of kidney disease).  In this instance, the Board finds that the December 2015 VA examination which showed constant proteinuria as the basis for a diagnosis of diabetic nephropathy is sufficient to warrant assignment of a separate compensable disability rating of 
30 percent for renal dysfunction under 38 C.F.R. § 4.115a.  There is no competent evidence of edema in the record, no evidence of decreased kidney function, and no compensable hypertension; therefore, entitlement to a disability rating in excess of 30 percent for renal dysfunction is not warranted.

The Board notes that the JMR issued in October 2017 was concerned with entitlement to a higher disability rating for diabetes and its attendant complications, to include nephropathy and peripheral neuropathy.  The decision above addresses the matter of a separate disability rating for diabetic nephropathy.  The Remand section below addresses the question of a separate disability rating for diabetic peripheral neuropathy.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A separate compensable rating of 30 percent for diabetic nephropathy is granted.


REMAND

As discussed above, the Veteran is service-connected for diabetes mellitus, type II, which is currently rated as 20 percent disabling.  Note (1) to Diagnostic Code 7913 provides that complications of diabetes, which include peripheral neuropathy, are to be rated separately where a compensable disability rating is possible and are otherwise to be included in the overall disability picture for diabetes.  It is unclear from the record at present whether the Veteran has diabetic peripheral neuropathy, and, if so, whether a separate compensable disability rating is warranted.  As such, the Board finds that a remand is necessary for a VA examination to provide such competent evidence.

Specifically, the Board notes that VA treatment notes from May 2015 and July 2015, contained in the electronic record in Legacy Content Manager include the Veteran's complaints of numbness, tingling, and burning in his feet and lower extremities.  (See Legacy Content Manger, CAPRI, received 02/01/2016, pp. 77, 82,157, 390, 407.)  Prior treatment notes had shown no evidence of neuropathy and even the May 2015 treatment note stated that there were no focal findings on neurological examination.  As such, a thorough examination and a discussion of the evidence are warranted as part of the examination and opinion is required.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to determine whether the Veteran has a diagnosis of diabetic peripheral neuropathy based on his reported symptoms of numbness, burning, and tingling in his feet and lower extremities and, if so, the severity of the disability.  
In rendering an opinion, the examiner should be provided full access to the electronic record, to include Legacy Content Manager, and should address the significance, 
if any, of the relevant records therein.  The examiner should provide the rationale for any opinion rendered.  

2. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


